Exhibit 99.1 NASDAQ: TBBK The Bancorp, Inc. • Investor Presentation • Sterne Agee Conference February 2012 Forward-Looking Statements Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Statements in this presentation regarding The Bancorp, Inc.’s business that are not historical facts are “forward -looking statements” that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including the words “may,” “believe,” “will,” “expect,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of these risks and uncertainties, see The Bancorp, Inc.’s filings with the SEC, including the “risk factors” section of TheBancorp,Inc.’s Form 10-K. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. 1 The Bancorp, Inc. - Planning for Growth with Safety and Soundness •Strategic Goal: §Create and grow a stable, profitable institution with the optimum reliance on capital, risk management and technology, and manage it with knowledgeable and experienced management and senior officers •Tactical Approach: §Deposits - Utilize a branchless banking network to gather scalable deposits through strong contractual relationships at costs significantly below peers §Assets - Focus on asset classes including loans and securities appropriate to our expertise to achieve returns above risk-adjusted peer net interest margins §Non-Interest Income - Grow non-interest income disproportionately in relation to non-interest expense through our deposit and asset approaches §Operating Leverage - Leverage infrastructure investment to grow earnings by creating efficiencies of scale 2 The Bancorp, Inc. - Planning for Growth 3 Consumer Distribution Channel Penetration Percent of U.S. Households, 1980-2009 Source: Federal Reserve, FRB Boston, FRB Philadelphia, SRI Consulting, University of Michigan, Mintel, Celent, Bank of America, comScore, Nielsen Mobile, Wall Street Journal, Mercatus Analytics Business Model: A Distinct Business Strategy 4 AssetsDeposits Revenue Composition 5 (1)Post provision net interest income and non-interest income excluding securities gains and losses. $ 71% 29% Non-Interest Income-Generating Strategies: Growth and Sustainability 6 $ (1)Excludes gains on investment securities. (2)Excluding a one time legal settlement of $718,000 for the year ended 2011 the percentage increase would have been 103.2%. Continued growth in non interest income(1) Prepaid Gross Dollar Volume(1) and Cardholder Growth 7 Contracting Date $ (1) Gross Dollar Volume is the total amount spent on all cards outstanding within a given period. Net Interest Income Compressed Interest Rate Environment 8 9.5% CAGR $ Primary Asset-Generating Strategies: Business Line Overview •Community Bank §Offers traditional community banking products andservices targeting the highly fragmented Philadelphia/Wilmington banking market •Automobile Fleet Leasing §Well-collateralized automobile fleet leasing •Average transaction: 8-15 automobiles, $350,000 •50% of portfolio leased by state and federal agencies •Wealth Management §17 affinity groups, managing $400 billion in assets •SEI Investments, Legg Mason, Genworth Financial Trust Company §Generates securities backed loans and other loans •Government Guaranteed Lending §Loans from $250,000 to $1.5 million primarily to franchisees such as UPS Stores, Massage Envy, FASTSIGNS and Save a Lot which are 75% guaranteed by the U.S. government.Recently approved lines $100 +million •Securities §High credit quality tax exempt municipal obligations §U.S. Government agency securities primarily 4-5 year average lives and other highly rated mortgage-backed securities 9 Category (in thousands) Avg. Yield Community Bank $ 1,418,121 4.37% Government Guaranteed Lending 5.08% Wealth Management 2.93% Leasing Portfolio 7.37% Investment Securities 3.54% Non-Accrual Loans/Total Loans(1) Asset Quality Overview 10 (1) Regional peers include publicly traded Mid-Atlantic commercial banks with assets between $1 billion and $4 billion as of September 30, 2011; graphs represent median values. (2) Texas Ratio (Non-accrual Loans + Restructured Loans + Loans 90 + days past due + OREO)/(Loss Reserves + Tangible Equity). TBBK computed with consolidated capital. Source: SNL Financial Deposit-Generating Strategies: Growth and Low Cost The Bancorp has experienced strong growth in deposits at below-peer costs. 11 Growth in Average Deposits YTD Average Deposits (dollars in thousands) Cost of Funds Peer Cost of Funds(1) 0.41% 0.86% 0.61% 1.16% Change -0.20% -0.30% % Change 27% -33% -26% (1) Peer data source as of September 2011: Uniform Bank Performance Report for Banks $1-5 B in assetsmeasuring interest expense to average interest earning assets. Deposit-Generating Strategies: Sticky and Long-Term The Bancorp has long-term, often exclusive agreements in place with its private label banking partners.We have retained 99% of maturing contracts. 12 Private LabelAgreements by Remaining Contractual Term(1) (1) Calculation based upon amount of deposits generated through each agreement. Does not include deposits associated with a third party with which
